Title: To James Madison from James Monroe, 12 March 1801
From: Monroe, James
To: Madison, James


Dear Sir
Richmond 12. March 1801.
Permit me to present to yr. acquaintance Mr. Camp of Culpepper a young man who was presented to me by Mr. Wm. Lambert, who formerly wrote in Mr. Beckley’s office, and likewise by Mr. Pollard of this place who is his relative. His object is to obtain some office, or rather employment, under you if to be had, or in the treasury department if yr. office can give him no place. By Mr. Lamberts presenting him I presume he is sound in principle. Mr. Lambert also requested me to mention his willingness to act under you, at least till the meeting of Congress, when he thinks of offering for the clerkship of the H. of Reps., in wh. however I hope he will desist if Mr. Beckley offers. We shod. have employed Mr. Lambert in collecting the laws had the bill passed. He is represented to be a man of talents & real worth. Mr. Jefferson knows him. Where is Mr. Ervin? Can no trust abroad be given him? I am inclined to think he wod. be gratified with a moderate one; Secretaryship to France or London, or chargé elsewhere, or consul generalship to London. His pretentions appear to me good, and that he merits attention. Mr. Jefferson however knows him also. Sincerely yours.
Jas. Monroe
Mr. Prevost has desired me to mention him also. He is a worthy young man rather in distress.
 

   
   RC (NjP).



   
   Both Robert Camp and William Lambert had worked for John W. Beckley (1757–1807), who for twelve years was clerk in the Virginia assembly and after 1789 clerk of the U.S. House of Representatives. Beckley was defeated for reelection in 1797 and then spent several years in Philadelphia clerking in local courts. He took an active part in Jefferson’s campaign for the presidency, and in 1801 the House again named him its clerk (Edmund Berkeley and Dorothy Smith Berkeley, John Beckley: Zealous Partisan in a Nation Divided [Philadelphia, 1973], p. 223; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 1:318–19 n. 2; Noble E. Cunningham, Jr., “John Beckley: An Early American Party Manager,” WMQWilliam and Mary Quarterly., 3d ser., 13 [1956]: 50–51).



   
   Monroe may have referred to the bill, which the House of Delegates tabled 23 Jan. 1801, to collect and publish all Virginia laws passed before 1782 (Journal of the House of Delegates of the Commonwealth of Virginia … [Richmond, (1801)], Dec. 1800, p. 79).



   
   Active in the 1800 election as a Jefferson supporter in New York, George William Erving had visited JM at Montpelier while playing a small part in the effort to prevent a Jefferson-Burr tie in the electoral college. Later the president offered Erving diplomatic posts in Lisbon and Tunis; he finally agreed to serve in London (Harry Ammon, James Monroe: The Quest for National Identity [New York, 1971], pp. 190, 196–97; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:403).



   
   John B. Prevost, a young New Yorker whom Monroe had known in Paris, was named a judge of the superior court of Orleans Territory in 1804 (Ammon, James Monroe, p. 196; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:476).


